Citation Nr: 1223512	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder, diagnosed as lumbosacral strain, to include as secondary to service-connected cervical strain.

2.  Entitlement to a disability rating in excess of 20 percent for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The case was then remanded by the Board in January 2011 for additional development and readjudication.  

The Board notes that the service connection issue was initially characterized as a middle back (thoracic spine) disability.  However, in a statement received in March 2012 and in the representative's post-remand brief, the issue of service connection for a low back (lumbar spine) disability has been raised as part of the current claim for service connection for a "back" disability.  As such, the Board has recharacterized the issue as on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a middle back disability that she contends is related to her military service.  In the alternative, she has also alleged her middle back disability was caused, or made worse, by her service-connected cervical spine disorder.  She is currently service-connected for cervical strain rated as 20 percent disabling, which she contends is more disabling than is reflected in the current evaluation.  She asserts that she has severe neck and back problems and as a result has been prescribed a walker and quad cane by VA as she cannot walk without falling.  

In January 2011, the Board remanded this appeal for a VA examination for medical opinions as to the current nature and extent of the Veteran's service-connected cervical spine disability and etiology of her claimed middle back disability.  Pursuant to the Board's request, the Veteran underwent a VA spine examination in March 2011.  However, since then, she had identified the existence of additional treatment records from the VA outpatient clinic in Tulsa, Oklahoma that she reportedly received within the last year.  See VA Form 21-4142 received in March 2012.  The records from this facility have not been obtained and associated with the claims folder.  Indeed, in a May 2012 statement, the Veteran's representative asked that the Board remand the Veteran's appeal to accord the agency of original jurisdiction an opportunity to procure, and to associate with the claims folder, copies of any such treatment records that may be available.  

The Board agrees that a remand is necessary, since relevant clinical records may exist and as the Veteran's intent is to have them submitted for review.  Therefore, the AMC/RO should obtain these records because they may contain medical findings and other conclusions that might be determinative in the disposition of the claims on appeal.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

Further, as noted above, the Veteran and her representative have asserted that the Veteran's service connection claim includes her middle and low back, and she has submitted medical evidence of a diagnosis of lumbosacral strain.  See VA Form 21-4138 (Statement in Support of Claim) received in February 2011 with attached report from Hillcrest Medical Center Emergency Department dated in June 2008

Also, because the 2011 medical opinion was rendered without the benefit of a review of these additional treatment records and the Veteran also asserted that her service connection claim encompasses both her middle and low back (thoracolumbar spine), the VA examiner was not informed of all the relevant facts when he rendered the above opinions so the examinations may be inadequate.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Barr, 21 Vet. App. 303, 311 (2007).  For these reasons, the Board has no discretion and must remand this matter for an additional medical opinion to include a review of the additional VA treatment records.  The physician who presented the March 2011 opinion should be asked to review the record once more and then provide an addendum to the prior opinion.  If the examiner who performed the March 2011 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of her service-connected cervical strain and the claimed thoracolumbar spine disorder.  Document the attempts to obtain such records.  The Board is particularly interested in any pertinent treatment that the Veteran may have received from the Tulsa VA outpatient clinic since January 2009.

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, obtain an addendum to the March 2011 VA opinion that addresses the current nature and extent of the Veteran's service-connected cervical strain and determines the nature, extent, and etiology of any current thoracolumbar spine disorder, to include lumbosacral strain, that the Veteran may have.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  The examiner should identify all currently diagnosed cervical spine and thoracolumbar spine disorders.

If the March 2011 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

With respect to the claimed thoracolumbar spine disorder:

a) The examiner should provide an opinion addressing whether any thoracolumbar spine disorder, including lumbosacral strain, diagnosed on examination, is at least as likely as not, i.e., a 50 percent probability or greater, etiologically related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to her military service.  In answering this question, the examiner should address the Veteran's in-service motor vehicle accident as the possible onset of, or precursor to, her current thoracolumbar spine disorder.  

b) If a thoracolumbar disorder, including lumbosacral strain, cannot be regarded as having had its onset during military service, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected cervical strain disorder has caused, or alternatively, aggravated, her thoracolumbar spine disorder.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

With respect to the service-connected cervical strain:

c) The examiner should offer an opinion as to whether, in view of any additionally received treatment records from the Tulsa VA outpatient clinic, there are sufficient clinical findings that would entitle the Veteran to a rating in excess of 20 percent for cervical strain.  He/she should describe any neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected cervical strain.

d) Considering all neurological and orthopedic examination findings, the examiner should provide findings responsive to the criteria for rating intervertebral disc syndrome (IVDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.  

e) The examiner should also provide an opinion as to the effect that the service-connected cervical strain has, if any, on the Veteran's employment and daily life.   

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If he/she feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the February 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

